Exhibit 10.6

 

Debt/Equity Conversion Agreement

 

THIS AGREEMENT, dated as of January 9 2019, between mPhase Technologies, Inc. ,
a New Jersey corporation, having an address at 688 New Dorp Lane, Staten Island,
New York 10306-4933 ( “Debtor”) and the following persons (each individually a
“Lender” and collectively, the “Lenders”) having the following addresses:

 

1.Eagle Strategic Advisers LLC at 5624 17th Avenue, Brooklyn, New York 10204

 

2.Martin Smiley at 12 Sycamore Drive, Westport Connecticut 06880

 

3.Ronald Durando at 43 Alexander Avenue, Nutley, New Jersey 07110

 

4.Gustave Dotoli at 245 Rutgers Place, Nutley, New Jersey 07110

 

5.Edward Suozzo at 688 New Dorp Lane, Staten Island, New York 10306-4933

 

WHEREAS, Debtor owes each of the respective Lenders the following monies
(“Indebtedness”) in connection with Loans and Unpaid Compensation as set forth
in Schedule A hereto that is convertible into common stock of Debtor at $.00005
per share;

 

WHEREAS, Lenders desire to convert all or a portion of the Indebtedness set
forth in Schedule B into common stock of the Company at $.00005 per share;

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereto agree as follows:

 

1.Lenders each agree to convert their portion of the Indebtedness into common
stock of the Company at a price of $.00005 per share.

 

2.Debtor agrees to accept such conversion and issue shares of common stock to
each Lender to satisfy such Indebtedness.

 

3.This Agreement can be executed in counter-part signature pages.

 

4.This Agreement shall be governed by the laws of the State of New Jersey and
may only be modified by a written agreement signed by each of the parties
hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 

s/s Ronald Durando   mPhase Technologies, Inc.   Ronald A. Durando   President
and CEO       s/s Martin Smiley   Martin Smiley       s/s Ronald Durando  
Ronald Durando (individual capacity)       s/s Gustatve Dotoli   Gustave Dotoli
      s/s Abraham Biderman   Abraham Biderman       s/s Edward Suozzo   Edward
Suozzo  

 



 

 

 

Schedule A

 

   Amount   Amount @75%   Shares of Common  Name  Owed   Converted   Stock    
           Eagle Strategic Advisers LLC  $5,825   $4,369    87,375,000  Ronald
Durando  $117,538   $88,153    1,763,063,000  Gustave Dotoli  $16,695  
$12,521    250,425,000  Martin Smiley  $37,289   $27,967    559,337,000 
Sub-total Officers’ & Director  $       $133,010    2,660,200,000              
    Edward Suozzo  $20,400   $15,300    306,000,000 

  



 

 